Exhibit 99.1 PRESS RELEASE FOR IMMEDIATE RELEASE February 3, 2016 Contact: Keith Schroeder Chief Financial Officer (918) 824 -4605 ORCHIDS PAPER PRODUCTS COMPANY ANNOUNCES RECORD TWELVE-MONTH NET SALES AND EARNINGS; DECLARES DIVIDEND OF PER SHARE PRYOR, OKLAHOMA (February 3, 2016) – Orchids Paper Products Company (NYSE MKT: TIS) today reported the following. Three Months Ended Twelve Months Ended December 31, December 31, Net sales: Converted product $ 40,175 $ 41,340 $ 161,052 $ 138,382 Parent rolls 1,729 - 7,394 4,342 Total net sales $ 41,904 $ 41,340 $ 168,446 $ 142,724 Gross profit $ 8,147 $ 6,447 $ 30,497 $ 26,739 Net income $ 3,701 $ 2,446 $ 13,557 $ 9,465 Adjusted net income $ 3,890 $ 2,762 $ 13,765 $ 12,096 Diluted net income per share $ 0.36 $ 0.28 $ 1.38 $ 1.11 Adjusted diluted net income per share $ 0.38 $ 0.31 $ 1.40 $ 1.42 EBITDA $ 8,698 $ 5,985 $ 31,357 $ 23,819 Adjusted EBITDA $ 8,969 $ 6,448 $ 32,405 $ 27,670 Other Selected Financial Data: Gross profit margin % EBITDA margin % Adjusted EBITDA margin % Jeff Schoen, President and Chief Executive Officer, stated, “Orchids achieved a record setting year in 2015. Following our record setting results in the third quarter of 2015, our fourth quarter performance resulted in annual records in Net Sales, Adjusted Net Income and Adjusted EBITDA. Our results for the quarter were negatively affected by an incident that damaged a section of one of our converting lines, which restricted production in the face of strong open orders, causing a reduction in sales in the quarter. This is an insured incident which we believe will result in an approximate $1.0 million claim, or $0.06 per share, related to these lost sales under our business interruption insurance, which has not been included in our 2015 results.” Mr. Schoen continued, “In 2015, we continued to work toward our vision to be recognized as a national supplier of high quality consumer tissue products in the value, premium and ultra-premium tier product segments. This year, we began to execute our long-term goal to increase Orchids’ Adjusted EBITDA and earnings per share by maximizing sales and profitability across our manufacturing sites in Oklahoma and South Carolina and our operations in Mexico. We successfully implemented a new converting line and a new paper machine in our Oklahoma location, resulting in capacity and cost improvements, and began construction on our greenfield site in South Carolina. Additionally, our first full-year of sales from our supply agreement with Fabrica provided a significant increase in sales and EBITDA, as expected . We believe the opportunity for growth in our converted product business is strong, and we will continue to focus on maximizing sales, improving the manufacturing capacity of our current assets while also improving operating costs, and bringing converted product production on-line in South Carolina. Our South Carolina facility is progressing as planned, with start-up of the first converting line expected in February and start-up of the second line in the second quarter of 2016. Engineering of the paper machine is underway and it is expected to become operational in early 2017.” Three-month period ended December 31, 2015 Net sales of converted product decreased primarily due to: ● lower than planned production from our Oklahoma facility due to an incident on one of our main converting lines, which took the line out of commission for approximately eight weeks during the quarter. The line went back into operation in December at a reduced rate of production. At present, the line is operating close to pre-incident run rates. Estimated lost sales in the quarter due to the production shortfall are approximately 300,000 cases. Net sales of parent rolls increased due primarily to: ● demolition of two older paper machines in the fourth quarter of 2014. The resulting decrease in production capacity resulted in having no excess parent rolls to sell on the open market during the prior year quarter. Gross profit as a percent of net sales increased primarily due to: ● higher margins under the supply agreement with Fabrica, resulting from a strong US dollar exchange rate with the Mexican peso, SKU optimization and price increases in the “away from home” business. ● margins on parent roll sales. The start-up of the new paper machine in Oklahoma lowered operating costs and resulted in increased parent roll tonnage available for sale. ● lower production costs in our paper making operation. Gross profit was negatively affected by: ● lower production due to the converting line incident. Due to the lower production and strong open orders, we estimate lost sales and the resultant margins on approximately 300,000 cases. This incident is covered by a business interruption insurance policy, under which we expect to recover approximately $1.0 million when settled. Additionally, we recorded the $100,000 deductible on the property and casualty insurance claim to repair and maintenance costs during the quarter. ● higher fiber costs. The combination of price changes and mix of fiber consumed in the fourth quarter of 2015 resulted in an approximate $152,000 decrease in gross profit. ● higher converted product production costs, due primarily to higher repairs and maintenance expense and higher labor costs. ● higher depreciation. Twelve -month period ended December 31, 2015 Net sales of converted product increased primarily due to: ● the full-year effect of shipments under the supply agreement with Fabrica. ● an 8% increase in shipments from our Oklahoma site. Net sales of converted product were negatively affected by: ● a 5% decrease in net selling price per ton due to a change in mix of converted products sold, including “away from home” sales associated with the Fabrica transaction, which typically have a lower selling price than “at home” sales. Net sales of parent rolls increased primarily due to: ● a 51% increase in tons shipped due to the increased production in 2015 from our new paper machine project, as discussed above. ● a 13% increase in selling price per ton. Gross profit as a percent of net sales decreased primarily due to: ● the effects of the Oklahoma paper machine project on our first quarter results. ● higher fiber costs. Average fiber prices across our fiber basket increased by 4% in 2015, resulting in an approximate $2.4 million decrease in gross profit. Additionally, we consumed approximately 3,000 tons of purchased parent rolls at a cost of approximately $3.4 million in 2015. ● higher converted product production costs, primarily due to higher labor and repairs and maintenance expense. ● The effects of the converting line incident, as discussed above. Income Taxes As of December 31, 2015, our effective tax rate is 30.9%, as compared to the 33.9% effective tax rate estimated at the end of the third quarter of 2015. The lower estimated effective tax rate is the result of the December 2015 ratification of the Indian Employment Tax Credits for 2015 and 2016 and state investment tax credits that were higher than previously estimated. A change in our estimated state tax liabilities had a positive effect of $0.05 on net income per diluted share for the twelve-months ended December 31, 2015. Liquidity Twelve Months Ended December 31, Cash Flow Provided by (Used in): Operating Activities $ 18,791 $ 20,152 Investing Activities $ ) $ ) Financing Activities $ 59,738 $ 11,098 Cash provided by operations was primarily impacted by: ● higher cash earnings, including increased deferred taxes from capital projects placed into service in 2015, offset by increased inventory levels, primarily due to an increase in parent roll inventory as we prepared for the start-up of our Barnwell site, and higher income taxes receivable. Cash used in investing activities in 2015 includes: ● $63.2 million on capital expenditures. ● restriction of $12.0 million of cash in connection with a New Markets Tax Credit transaction. This cash will be used to fund a portion of the Barnwell greenfield project. Cash provided by financing activities in 2015 was primarily impacted by: ● $32.1 million of net proceeds from a follow on stock offering. ● $31.1 million of borrowings under our term loans and $10.8 million under our revolving credit lines. ● $5.1 million of proceeds received under our New Market Tax Credit transaction. ● $2.7 million of debt repayments. ● $13.8 million of dividends paid to stockholders. Total long-term debt outstanding as of December 31, 2015 was $75.6 million and cash totaled $4.4 million. As a result, Net Debt outstanding as of December 31, 2015 was $71.2 million. Dividend Declared On February 3, 2016, the Orchids Board of Directors declared a quarterly dividend of $0.35 per share to be paid on March 1, 2016 to stockholders of record at the close of business on February 16, 2016 . Conference Call/Webcast The Company will hold a teleconference to discuss its third quarter results at 10:00 a.m. (ET) on Thursday, February 4, 2016 . All interested parties may participate in the teleconference by calling and requesting the Orchids Paper Products teleconference. A question and answer session will be part of the teleconference’s agenda. Those intending to access the teleconference should dial in fifteen minutes prior to the start. The call may also be accessed live via webcast through the Company’s website at www.orchidspaper.com under “Investors.” A replay of the teleconference will be available for 30 days on the Company’s website. Non-GAAP Financial Measures This press release contains non-GAAP financial measures. A non-GAAP financial measure is a numerical measure of a company’s financial performance that excludes or includes amounts so as to be different than the most directly comparable measure calculated and presented in accordance with Generally Accepted Accounting Principles (“GAAP”) in the United States in the statement of income, balance sheet or statement of cash flows of a company. The five non-GAAP financial measures used within this press release are: (1) EBITDA, (2) Adjusted EBITDA, (3) Adjusted Net Income, (4) Adjusted Diluted Net Income Per Share and (5) Net Debt. EBITDA, Adjusted EBITDA, Adjusted Net Income and Adjusted Diluted Net Income Per Share are not measurements of financial performance under GAAP and should not be considered as an alternative to net income, operating income, diluted net income per share or any other performance measure derived in accordance with GAAP, or as an alternative to cash flow from operating activities or a measure of our liquidity. EBITDA represents net income before net interest expense, income tax expense, depreciation and amortization. Adjusted EBITDA excludes stock-based compensation expense, expenses related to business acquisitions and costs to demolish property, plant and equipment. Adjusted Net Income excludes after-tax stock-based compensation expense, expenses related to business acquisitions, costs to demolish property, plant and equipment and the effects of a change in our estimated state tax liabilities. Adjusted Diluted Net Income Per Share is calculated by dividing Adjusted Net Income by the number of diluted weighted average shares outstanding. Management believes EBITDA, Adjusted EBITDA, Adjusted Net Income and Adjusted Diluted Net Income Per Share facilitate operating performance comparisons from period to period and company to company by eliminating potential differences caused by variations in capital structures (affecting relative interest expense), tax positions (such as the impact on periods or companies of changes in effective tax rates or net operating losses) , the age and book depreciation of facilities and equipment (affecting relative depreciation expense) non-cash compensation (affecting stock-based compensation expense) and sporadic expenses (including costs of business acquisitions, demolition costs and changes in estimated state tax liabilities) . Net Debt is not a measurement of financial performance under GAAP and should not be considered as an alternative to total debt outstanding, total liabilities or any other performance measure derived in accordance with GAAP. Net Debt represents total debt outstanding reduced by cash and short-term investments on hand. Management believes the presentation of Net Debt provides the reader with additional information regarding the Company’s liquidity and debt leverage positions. Forward-Looking Statements This release contains forward-looking statements that involve certain contingencies and uncertainties. The Company intends these forward-looking statements to be covered by the safe harbor provision for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995 . These statements relate to future events or future financial performance, and involve known and unknown risks, uncertainties and other factors that may cause its actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by such forward-looking statements. In some cases, forward-looking statements can be identified by terminology such as “may,” “should,” “could,” “expects,” “plans,” “intends,” “anticipates,” “believes,” “estimates,” “predicts,” “potential ,” “will” or “continue” or the negative of such terms or other comparable terminology. Although the Company believes that the expectations reflected in the forward-looking statements are reasonable, it cannot guarantee future results, levels of activity, performance or achievements. These statements are only predictions. Factors that could materially affect the Company’s actual results, levels of activity, performance or achievements include, without limitation, those detailed under the caption “Risk Factors” in the Company’s Annual Report on Form 10-K for the year ended December 31, 2014, as filed with the Securities and Exchange Commission on March 9, 2015 and the Company’s Quarterly Reports on Form 10-Q for the quarters ended March 31, June 30, and September 30, 2015, as filed with the Securities and Exchange Commission on May 8, August 5, and November 9, 2015, respectively. The C ompany’s actual results may be materially different from what it expects. The C ompany does not undertake any duty to update these forward-looking statements after the date hereof, even though the C ompany’s situation may change in the future. All of the forward-looking statements herein are qualified by these cautionary statements. About Orchids Paper Products Company Orchids Paper Products Company is a customer-focused, national supplier of high quality consumer tissue products primarily serving the at home private label consumer market. The Company produces a full line of tissue products, including paper towels, bathroom tissue and paper napkins, to serve the value through ultra-premium quality market segments from its operations in northeast Oklahoma and Mexicali, Mexico and beginning in 2016 from its Barnwell, South Carolina greenfield site. The Company provides these products primarily to retail chains throughout the United States. For more information on the Company and its products , visit the Company’s website at http://www.orchidspaper.com . Orchids Paper Products Company and Subsidiaries Selected Financial Data (in thousands, except tonnage and per share data) Three Months Ended December 31, Twelve Months Ended December 31, (unaudited) (unaudited) (unaudited) (unaudited) Converted Product Net Sales $ 40,175 $ 41,340 $ 161,052 $ 138,382 Parent Roll Net Sales 1,729 - 7,394 4,342 Net Sales 41,904 41,340 168,446 142,724 Cost of Sales 33,757 34,893 137,949 115,985 Gross Profit 8,147 6,447 30,497 26,739 Selling, General and Administrative Expenses 2,366 2,548 9,540 11,675 Intangibles Amortization 377 323 1,507 753 Operating Income 5,404 3,576 19,450 14,311 Interest Expense 232 56 521 271 Other (Income) Expense, net ) 40 ) 181 Income Before Income Taxes 5,348 3,480 19,612 13,859 Provision for Income Taxes 1,647 1,034 6,055 4,394 Net Income $ 3,701 $ 2,446 $ 13,557 $ 9,465 Average number of shares outstanding, basic Average number of shares outstanding, diluted Net income per share: Basic $ 0.36 $ 0.28 $ 1.39 $ 1.12 Diluted $ 0.36 $ 0.28 $ 1.38 $ 1.11 Cash dividends paid $ 3,594 $ 3,065 $ 13,848 $ 11,781 Cash dividends per share $ 0.35 $ 0.35 $ 1.40 $ 1.40 Operating Data: Converted Product Tons Shipped Parent Roll Tons Shipped - Total Tons Shipped Cash Flow Data: Cash Flow Provided by (Used in): Operating Activities $ 5,608 $ 4,281 $ 18,791 $ 20,152 Investing Activities $ ) $ ) $ ) $ ) Financing Activities $ 29,907 $ 5,672 $ 59,738 $ 11,098 As of December 31, December 31, Balance Sheet Data: (unaudited) Cash & Restricted Cash $ 16,366 $ 1,021 Accounts Receivable, net 11,834 10,195 Inventory, net 13,501 9,650 Other Current Assets 9,917 3,432 Property Plant and Equipment 232,925 169,551 Accumulated Depreciation ) ) Net Property Plant and Equipment 173,378 119,720 Intangibles and Goodwill, net 23,290 24,797 Other Long Term Assets 3,093 1,924 Total Assets $ 251,379 $ 170,739 Accounts Payable and Bank Overdrafts $ 11,098 $ 13,097 Accrued Liabilities 3,880 3,747 Total Debt 75,581 36,362 Other Long-Term Liabilities 5,098 - Deferred Income Taxes 21,939 17,020 Total Stockholders' Equity 133,783 100,513 Total Liabilities and Stockholders' Equity $ 251,379 $ 170,739 Orchids Paper Products Company and Subsidiaries Selected Financial Data (in thousands, except tonnage and per share data) Non-GAAP Measurements (unaudited) Three Months Ended December 31, Twelve Months Ended December 31, EBITDA Reconciliation: Net Income $ 3,701 $ 2,446 $ 13,557 $ 9,465 Plus: Interest Expense 232 56 521 271 Plus: Income Tax Expense 1,647 1,034 6,055 4,394 Plus: Depreciation 2,741 2,126 9,717 8,936 Plus: Intangibles Amortization 377 323 1,507 753 Earnings Before Interest, Income Tax and Depreciation and Amortization (EBITDA) $ 8,698 $ 5,985 $ 31,357 $ 23,819 Three Months Ended December 31, Twelve Months Ended December 31, Adjusted EBITDA Reconciliation: EBITDA $ 8,698 $ 5,985 $ 31,357 $ 23,819 Plus: Stock Compensation Expense 271 270 1,048 1,879 Plus: Acquisition Costs - - - 1,572 Plus: Demolition Costs - 193 - 400 Adjusted Earnings Before Interest, Income Tax and Depreciation andAmortization (Adjusted EBITDA) $ 8,969 $ 6,448 $ 32,405 $ 27,670 Three Months Ended December 31, Twelve Months Ended December 31, Adjusted Net Income Reconciliation: Net income $ 3,701 $ 2,446 $ 13,557 $ 9,465 Plus: Stock Compensation Expense, net of tax 189 184 724 1,284 Plus: Acquisition Costs, net of tax - - - 1,074 Plus: Demolition Costs, net of tax - 132 - 273 Less: Change in Estimated State Tax Liabilities - - ) - Adjusted Net income $ 3,890 $ 2,762 $ 13,765 $ 12,096 Adjusted Diluted Net Income Per Share $ 0.38 $ 0.31 $ 1.40 $ 1.42 As of December 31, December 31, Net Debt Reconciliation: Current Portion Long-Term Debt $ 3,882 $ 2,700 Long-Term Debt 71,699 33,662 Total Debt 75,581 36,362 Less: Cash, net of Bank Overdrafts ) 685 Net Debt $ 71,220 $ 37,047
